Citation Nr: 0418772	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated at 10 percent.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for peripheral 
neuropathy of both feet.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran requested a Board hearing via his May 2003 
substantive appeal.  In a letter dated in July 2003, the 
veteran was notified that his hearing was scheduled for 
September 9, 2003, 10:00 a.m.  In a statement dated in 
September 2003, the veteran withdrew his request for a 
hearing.


FINDINGS OF FACT

1.  The August 2002 rating decision denied an increased 
evaluation of the veteran's left knee disorder.  The veteran 
perfected an appeal of the denial.

2.  The veteran submitted a statement to the effect that he 
withdrew his appeal of the issue of the increased rating.  
The statement contains the information required by applicable 
regulations.

3.  The veteran has a current diagnosed disorder of mild to 
moderately severe high frequency sensorineural hearing loss 
bilaterally.  The veteran also reports infrequent low-pitched 
tinnitus of recent onset.

4.  The service medical records (SMRs) reflect no entries of 
complaints, findings, or treatment for, hearing loss or other 
ear pathology, to include tinnitus.

5.  The evidence of record does not show the veteran to have 
been exposed to acoustical trauma during his military 
service.

6.  There is no record of a physical examination upon 
separation from active duty.
7.  There is no contemporaneous record of complaints, 
findings, or treatment for, hearing loss or other ear 
pathology, to include tinnitus, in the years immediately 
after the veteran's discharge from active service.

8.  The evidence of record does not show a bilateral hearing 
loss or tinnitus to have been caused or made worse by 
military service.

9.  There is no objective evidence of record to show a 
current disorder of peripheral neuropathy of the feet.  It is 
not shown or contended that this is acute or subacute 
peripheral neuropathy that is related to herbicide exposure.  
This was not shown within weeks of exposure, and is not 
reported to have resolved in two years.

10.  The service medical records (SMRs) reflect no entries of 
complaints, findings, or treatment for, peripheral neuropathy 
of the feet.

11.  There is no contemporaneous evidence of complaints of or 
treatment for peripheral neuropathy in the years immediately 
after active military service.

12.  The evidence of record does not show any peripheral 
neuropathy of the feet to have been caused or made worse by 
military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran have been met as to the issue of an increased 
rating for a left knee disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).

2.  A bilateral hearing loss was not incurred in or 
aggravated by active military service, and neither may a 
sensorineural hearing loss be presumed to have incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

4.  Peripheral neuropathy of both feet was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, No 01-944 (U.S. Vet. App. June 24, 
2004), which held that the notice and assistance provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), should be provided to a 
claimant prior to any adjudication of the claim.  That was 
done in this case, and as otherwise described below, the VCAA 
notice is complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2003).

In a letter dated in March 2002 (letter), the RO informed the 
veteran of the provisions of the VCAA.  The letter informed 
the veteran of the evidence needed to support a claim for 
service connection, to include evidence which shows medical 
nexus, or relationship, between the claimed condition and 
active military service.  As to who would obtain what part of 
the needed evidence, the letter informed the veteran that VA 
would obtain all federal records identified by the veteran as 
well as private records identified, provided the veteran 
completed, signed, and returned, the provided VA Forms 21-
4142 to authorize VA to obtain them.  The letter specifically 
advised the veteran to provide any evidence which showed his 
claimed peripheral neuropathy to have been continuous since 
his active military service, as well as any SMRs in his 
possession.  The letter also informed the veteran that he 
could submit lay statements from others with knowledge of his 
conditions.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO arranged for 
appropriate medical examinations of the veteran and 
associated the reports with the claim file.  Neither the 
veteran nor his representative has requested development of 
additional evidence in support of the claim.  The Board finds 
that VA has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2003).

I.  Withdrawal of Appeal.

Factual background.

The veteran's claim for an increased rating for his left knee 
disorder was included  in his January 2002 claim for service 
connection for bilateral hearing loss, tinnitus, and 
peripheral neuropathy of both feet.  The August 2002 rating 
decision continued the veteran's 10 percent evaluation, and 
he perfected an appeal of that issue.

In a Statement In Support of Claim dated in September 2003, 
the veteran informed the RO that he withdrew his appeal of 
the decision on the evaluation of his left knee disorder.  
The statement reflects the veteran's name, VA file number, 
and the specific issue on which he withdrew his appeal.



Analysis.

Only an appellant, or his authorized representative, may 
withdraw an appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  They must include the name of the 
veteran, the name of the claimant or appellant if other than 
the veteran (e.g., a veteran's survivor, a guardian, or a 
fiduciary appointed to receive VA benefits on an 
individual's behalf), the applicable Department of Veterans 
Affairs file number, and a statement that the appeal is 
withdrawn.  If the appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety, or list the issue(s) withdrawn from the appeal.  
38 C.F.R. § 20.204 (2003).
As set forth above, the veteran's September 2003 contains 
all of the information required by the regulation.  
Therefore, the Board notes no irregularities.  Therefore, 
the appeal as to this issue is withdrawn and the appeal as 
to the issue is dismissed.

II.  Service Connection Claim.

Bilateral hearing loss and tinnitus.

Factual background.

The March 2002 VA Audio examination report reflects that the 
veteran reported difficulty in hearing conversations, and 
that it started two to three years prior to the examination.  
He also reported that his only noise exposure while in 
active service was from artillery.  As concerns his claimed 
tinnitus, the veteran reported a periodic, bilateral low-
pitched tinnitus that occurs very seldom and started five 
years prior.  The veteran denied ear infections, surgery, or 
vertigo.  The examination revealed normal middle ear 
functions with normal acoustic reflexes and no reflex decay.  
The examiner diagnoses a mild to moderately severe high 
frequency sensorineural hearing loss.  The examiner opined 
that it is not at least as likely as not that the veteran's 
hearing loss is related to his active military service.  The 
examiner observed that the veteran reported that his noise 
exposure in active service was some 35 to 38 years' earlier, 
while the onset of his symptoms was only two or three years 
earlier.  Hence, the examiner's opinion.

The examiner rendered the same opinion on the veteran's 
claimed tinnitus, and based it on the same rationale.  It is 
not at least as likely as not that the veteran's tinnitus is 
related to his active military service.

In his substantive appeal, the veteran relates that, on the 
battle line in Vietnam, there were no earplugs, and that is 
where he suffered damage to his hearing.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1101, 1110 (West 2003).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection. Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2003).  A combat veteran's lay 
evidence of a disease or injury having occurred in active 
service is deemed sufficient if consistent with the 
circumstances, conditions, or hardship of his service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  When making a determination of service connection, 
VA must administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2003).

The veteran's SMRs reflect no entries as concerns his ears.  
There is no record in the SMRs of a physical examination at 
the veteran's separation from active service.  As concerns 
the veteran's claim of having been exposed to the noise of 
artillery fire and other battle noise in Vietnam, he provides 
no specific details.  The veteran's DD-214 reflects his 
entitlement to wear the Vietnam Service Medal.  His listed 
Military Occupation Specialty was not infantry, and there is 
no evidence of record that he either personally engaged in 
combat or that he was exposed to combat conditions.  The 
Board need not make a specific finding, however, as to 
whether the veteran qualifies for his lay statement to 
suffice as to the existence of a disease or disability which 
was incurred in service, for the so called combat exception 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service.  Collette 
v. Brown, 82 F.3d 389, 392-93 (1996); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999).

The medical examiner at the March 2002 audio examination 
clearly opined that there is no medical nexus between the 
veteran's hearing loss and his tinnitus and his military 
service.  The veteran is entitled to the benefit of the doubt 
where the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); see also Almany v. 
Brown, 9 Vet. App. 518, 519 (1996).  However, where the 
evidence preponderates against a finding of service 
connection, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.  The Board finds 
that the evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

Peripheral neuropathy of both feet.

Factual background.

The veteran's SMRs reflect no entries as concerns peripheral 
neuropathy or similar pathology impacting his feet.  
Likewise, medical records on file in the years after service 
report no pertinent findings or complaints.  As set forth in 
the discussion of the VCAA notice to the veteran, the letter 
specifically informed the veteran to provide evidence as 
concerns his claimed peripheral neuropathy, especially 
medical evidence of continuous symptomatology since his 
separation from active military service.  There is no 
evidence in the claim file that the letter was returned as 
undelivered.  The veteran did not respond to the letter.  In 
his substantive appeal, the veteran relates that he 
experienced numbness in his feet as a result of his having to 
constantly wear combat boots in the jungle without the 
opportunity to change.  As a result the constant exposure of 
his feet to wetness, he experienced "numbness of the feet, 
etc."

Analysis.

The legal standard for determining service connection is set 
forth above and is incorporated here by reference.  The Board 
notes that the veteran received a joint examination, but the 
report does not reflect that the examiner addressed 
neurological pathology, and the veteran did not receive a 
neurological examination.  Further, the veteran did not 
report any complaints of numbness to the examiner but 
reported only knee pain.  The Board does not deem the absence 
of a neurological examination as prejudicial or as a failure 
to assist the veteran with the development of his claim.

A claimant must show more than a current disability to 
trigger the duty to assist.  There must be a showing of a 
causal connection between the disability and military 
service.  Wells v. Principi, 326 F.3d 1381 (2003).  In the 
veteran's case, there is no evidence of record that he even 
manifests peripheral neuropathy of his feet.  Even were the 
Board to conclude that the veteran qualifies for the combat 
exception, his lay statement qualifies for no more than a 
description of symptoms.  There is no showing that the 
veteran has any medical training, and in repeated cases the 
Courts have held that laypersons are not qualified to render 
medical opinions, and such are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Therefore, even if the veteran is correct in 
reporting numbness of his feet, there is no evidence that he 
is qualified to opine that it is peripheral neuropathy which 
is the underlying cause.  Id.  It is considered significant 
that there is no evidence of this pathology noted in the 
years immediately after service.  Moreover, it is not claimed 
or shown that this is the acute and subacute peripheral 
neuropathy related to herbicide exposure as it is not claimed 
to be shown within months of exposure and resolved within 2 
years.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

There is no competent evidence of a current disease or 
disorder.  Therefore, the Board finds that the evidence 
preponderates against a finding of service connection.  
38 C.F.R. §§ 3.102, 3.303 (2003).


ORDER

The appeal of the issue of entitlement to an increased rating 
for a left knee disorder is dismissed.

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
of both feet is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



